I               Case: 4:18-cv-01294-RLW Doc. #: 78 Filed: 09/21/20 Page: 1 of 2 PageID #: 419


                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF MISSOURI
                                                           EASTERN DIVISION
    DAVID WHITT

                                                                              )
                                                                              )
                             Plaintiff(s),                                    )
                                                                              )
                       vs.                                                    )           Case No. 4:18-cv-01294-RLW
    CITY OF ST. LOUIS, et al.                                                 )
                                                                              )
                                                                              )
                             Defendant(s).                                    )


                                              DESIGNATION OF NEUTRAL BY PARTIES
                                                             AND
                                                   ADR CONFERENCE REPORT

                        Pursuant to the Court's Order Referring Case to ADR for mediation/early neutral

              evaluation, dated          September 11, 2020   the parties hereby designate by agreement the following individual

              from the Court's list of Certified Neutrals to serve as Neutral in the above-styled action:

                        Name of Neutral:                                   Stephen C. Williams

                        Firm Name and Address:                             Kuehn, Beasley & Young, P.C.
                                                                           23 South 1st Street
                                                                           Belleville, IL 62220




                        Telephone & FAX Number:                            618-277-7260 / fax: 618-277-7718

                        The attorneys of record in this case are:

                        Name of Lead Counsel:                              W. Patrick Mobley & Amy E. Breihan

                        Firm Name and Address:                             Roderick & Solange MacArthur Justice Center
                                                                           3115 S. Grand Blvd., Suite 300
                                                                           St. Louis, MO 63188




                        Telephone & FAX Number:                            314-254-8540 / fax: 314-254-8547

                        Name of Other Counsel:                             Abby Duncan
I    Case: 4:18-cv-01294-RLW Doc. #: 78 Filed: 09/21/20 Page: 2 of 2 PageID #: 420


                                                                      Julian Bush, City Counselor
                Firm Name and Address:                                1200 Market Street
                                                                      City Hall, Room 314
                                                                      St. Louis, MO 63103




                Telephone & FAX Number:                               314-622-4694 / fax: 314-622-4956

                The completion deadline for this ADR referral is October 9, 2020

                The parties, in consultation with the assigned neutral, hereby designate by agreement the

     following date, time, and location of the initial ADR conference:

                Date of Conference:     October 6,                                                          20 20

                Time of Conference: 9:00 a.m.                                                                       a/p.m.

                Location of Conference (Check One):

                    Designated Space at the United States Courthouse, 111 South Tenth Street, St. Louis, MO 63102



                ✘ Other Location:        Virtually via videoconference & phone conference due to COVID-19




                All parties and the assigned neutral have been given at least fourteen (14) days notice of the

     above-dated conference. The neutral shall schedule any additional conference(s) in consultation with

    the parties.

              We, the undersigned parties to this action, declare that this designation is both consensual and

    mutual.


    9/21/2020                                               /s/ Amy E. Breihan

    Date                                                   Amy E. Breihan, MO Bar No. 65499

                                                           Signature of Plaintiff(s)

                                                             /s/ Abby Duncan (w/ consent)


                                                           Signature of Defendant(s)
